            Case 1:18-cv-00246-DLF Document 16 Filed 07/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DEMOCRACY FORWARD
 FOUNDATION,
                        Plaintiff,                       Civil Action No. 18-0246-DLF
                 v.
 UNITED STATES DEPARTMENT
 OF COMMERCE,
                        Defendant.


                                JOINT STATUS REPORT

       Defendant, the United States Department of Commerce (“DOC”), and Plaintiff,

Democracy Forward Foundation (“DFF”), each by its undersigned counsel, submit this joint status

report in response to the Court’s Minute Order dated May 21, 2019

       1.       On May 14, 2019, DOC completed production of documents responsive to DFF’s

FOIA request. DFF has identified approximately 18 documents about which it has concerns

regarding DOC’s withholdings. DOC is evaluating those documents and the parties plan to discuss

them in hopes of minimizing any disputes. DOC expects to provide a draft Vaughn index for

remaining documents and/or unredacted versions of documents by July 26, 2019.

       2.       Accordingly, the parties propose to file another joint status report on or before

August 9, 2019, including a specific statement of any disputes that remain in this case and

proposing a schedule for summary judgment motions, if necessary.
        Case 1:18-cv-00246-DLF Document 16 Filed 07/18/19 Page 2 of 2



Respectfully submitted,
DEMOCRACY FORWARD FOUNDATION                 JESSIE K. LIU, D.C. Bar #472845
                                             United States Attorney
By: /s/ Jeffrey Dubner
JAVIER M. GUZMAN, D.C. Bar #462679           DANIEL F. VAN HORN, D.C. Bar #924092
JEFFREY B. DUBNER, D.C. Bar # 1013399        Chief, Civil Division
Democracy Forward Foundation
P.O. Box 34553                               By: /s/ Johnny Walker
Washington, District of Columbia 20043       JOHNNY H. WALKER, D.C. Bar # 991325
Telephone: 202 448 9090                      Assistant United States Attorney
jguzman@democracyforward.org                 555 4th Street, N.W.
jdubner@democracyforward.org                 Washington, District of Columbia 20530
                                             Telephone: 202 252 2575
Counsel for Plaintiff                        johnny.walker@usdoj.gov
                                             Counsel for Defendant
Dated: July 18, 2019




                                         2
